        Case 4:19-cv-03934 Document 43 Filed on 07/02/20 in TXSD Page 1 of 23
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                       July 02, 2020
                              IN THE UNITED STATES DISTRICT COURT
                                                                                    David J. Bradley, Clerk
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION

MANUEL LOBO, Individually and on '
Behalf of All Others Similarly Situated, '
                   Plaintiff,            '
                                         '
v.                                       '                        CASE NO. 4:19-CV-3934
                                         '
SPRINT SAFETY, INC.,                     '
                   Defendant.            '

                                              MEMORANDUM AND ORDER

            Before the Court in this Fair Labor Standards Act (“FLSA”) overtime case is

Plaintiff Manuel Lobo’s (“Plaintiff’s”) Motion for Class Certification and Expedited

Discovery [Doc. # 36] (“Motion”). Defendant Sprint Safety, Inc. (“Defendant”) has

responded,1 Plaintiff has replied,2 and Defendant has filed a sur-reply.3 The Motion

is ripe for decision. Based on the parties’ briefing, pertinent matters of record, and

relevant legal authorities, the Court grants in part and denies in part Plaintiff’s

Motion.


1
            Opposition to Plaintiff’s Motion for Class Certification and Expedited Discovery
            [Doc. # 37] (“Defendant’s Response”).
2
            Plaintiff Manuel Lobo’s Reply in Support of his Opposed Motion for Class
            Certification & Expedited Discovery [Doc. # 40] (“Plaintiff’s Reply”).
3
            Sprint Safety’s Sur-Reply in Response to Plaintiff’s Reply in Support of Motion for
            Class Certification and Expedited Discovery [Doc. # 41-1] (“Defendant’s Sur-
            Reply”).




P:\ORDERS\11-2019\3934CondCert.docx 200702.1149
        Case 4:19-cv-03934 Document 43 Filed on 07/02/20 in TXSD Page 2 of 23




I.          BACKGROUND

            The following factual summary is based on evidence attached to Plaintiff’s

Motion, Defendant’s Response, and facts admitted in Defendant’s Answer to

Plaintiff’s Complaint.

            Defendant provided industrial safety equipment and services to energy

industrial plants.4 Defendant sold and rented safety equipment on site at industrial

plants undergoing maintenance, upgrades, or repairs, also called “turnarounds.”5

Defendant is a Delaware corporation with offices in Houston.6 Defendant employs

Turnaround Technicians (“Putative Class Members”) to stock shelves with rental

equipment and personal protective equipment, assist with inventory count, inspect,

test and maintain safety equipment, and issue and receive rental equipment.7

            Plaintiff worked for Defendant as a Turnaround Technician from

approximately January 2016 until June 2018.8                As a Turnaround Technician,



4
            Exhibit 1 to Defendant’s Response, Declaration of Thomas Heslin (“Heslin Decl.”),
            [Doc. # 37-1] ¶ 5.
5
            Id. ¶ 6.
6
            Defendant’s Answer and Affirmative Defenses to Plaintiff’s Original Complaint
            (“Defendant’s Answer”) [Doc. # 35] ¶¶ 7, 9.
7
            Heslin Decl. ¶¶ 5-7; Lobo Decl. ¶ 9.
8
            Defendant’s Answer ¶ 14; Exhibit A to Plaintiff’s Motion, Declaration of Manuel
            Lobo (“Lobo Decl.”), [Doc. # 36-1] ¶2.



                                                   2
P:\ORDERS\11-2019\3934CondCert.docx 200702.1149
        Case 4:19-cv-03934 Document 43 Filed on 07/02/20 in TXSD Page 3 of 23




Plaintiff was required to work 12 hour-shifts, was classified as non-exempt, and was

paid overtime.9 During his employment with Defendant, Plaintiff worked on at least

seven different turnaround projects at different plants with different supervisors.10

            Turnaround Technicians were subject to a meal break policy which

automatically deducted thirty minutes from every worker on every shift for meals,

regardless of whether they took a thirty-minute uninterrupted meal break.11 Plaintiff

and other Turnaround Technicians never clocked out or in for uninterrupted meal

breaks because they were not allowed uninterrupted meal breaks.12

            Plaintiff claims that he and other Turnaround Technicians were instructed by

their supervisors not to leave their posts for lunch breaks.13 Rather than take their

lunch break at a “lunch tent” on the jobsite, Plaintiff claims he and other Turnaround




9
            Lobo Decl. ¶ 9; Exhibit B to Plaintiff’s Motion, Turnaround Technician Job
            Description, [Doc. # 36-2].
10
            Lobo Decl. ¶ 5
11
            Lobo Decl. ¶ 15; Exhibit C to Plaintiff’s Motion, Weekly Time Records & Pay
            Statements, [Doc. # 36-3]; Exhibit D to Plaintiff’s Motion, Sprint Safety’s
            Employee Handbook, [Doc. # 36-4] at 27; Exhibit H to Plaintiff’s Motion,
            Declaration of Marshae Essett (“Essett Decl.”), [Doc # 36-8] ¶¶ 7-8.
12
            Lobo Decl. ¶¶ 17-22; Essett Decl. ¶¶ 7-8.
13
            Lobo Decl. ¶¶ 19-20; Essett Decl. ¶¶ 7-8.



                                                  3
P:\ORDERS\11-2019\3934CondCert.docx 200702.1149
        Case 4:19-cv-03934 Document 43 Filed on 07/02/20 in TXSD Page 4 of 23




Technicians were instructed by their supervisors to eat lunch at their posts so they

could be available to work during their lunch breaks.14

            Plaintiff does not recall a single day during his three years of employment

with Defendant when he was able to take an uninterrupted 30-minute lunch break.15

When Plaintiff attempted to take meal breaks at his post, he claims that he was

almost always interrupted by Defendant’s employees or other workers on the jobsite

that needed equipment.16 Plaintiff was required to be available at all times and was

not allowed to turn anyone away during his lunch break.17

            Plaintiff also claims that even though Defendant was aware his and other

Turnaround Technicians’ meal breaks were often interrupted or not taken at all,

Defendant would automatically deduct thirty minutes from their shifts.18

            Plaintiff and other Turnaround Technicians could avoid the automatic meal

break deduction by correcting their time records and having their supervisors




14
            Lobo Decl. ¶ 21.
15
            Id. ¶ 18.
16
            Id. ¶ 19.
17
            Id. ¶¶ 19-20.
18
            Id. ¶ 17.



                                                  4
P:\ORDERS\11-2019\3934CondCert.docx 200702.1149
        Case 4:19-cv-03934 Document 43 Filed on 07/02/20 in TXSD Page 5 of 23




approve the change.19 Plaintiff claims that correcting one’s time records presents

logistical issues and impermissibly shifts the burden of recordkeeping from the

employer to the employee.20

            In 2015, following an investigation, the U.S. Department of Labor (“DOL”)

found Defendant in violation of the FLSA for its automatic lunch break deduction

policy.21 The DOL determined that Defendant failed to pay proper wages to 37

employees as a result of the automatic deduction.22 Following the DOL investigation

and findings, Defendant agreed to correct the problem going forward.23 Plaintiff

argues that Defendant never corrected the problem and continues to automatically

deduct meal breaks in violation of the FLSA.24




19
            Exhibit C to Plaintiff’s Motion, Weekly Time Records & Pay Statements,
            [Doc. # 36-3]; Exhibit D to Plaintiff’s Motion, Sprint Safety’s Employee Handbook,
            [Doc. # 36-4] at 27.
20
            Motion at 10.
21
            Exhibit E to Plaintiff’s Motion, U.S. DOL Records, Case ID: 1773727,
            [Doc. # 36-5] at 4.
22
            Id. at 3-4.
23
            Id. at 5.
24
            Motion at 9.



                                                  5
P:\ORDERS\11-2019\3934CondCert.docx 200702.1149
        Case 4:19-cv-03934 Document 43 Filed on 07/02/20 in TXSD Page 6 of 23




            Plaintiff seeks conditional certification of this case as a collective action.

Plaintiff requests that the Court conditionally certify a putative class of:

            All Turnaround Technicians who were subject to Sprint Safety’s
            automatic meal break deduction within the last three years.25

II.         LEGAL STANDARD

            Section 216(b) of the FLSA provides a private right of action for employees

against employers who violate the Act. Similarly situated employees may “opt-in”

to a suit under § 207(a) and proceed as a collective. “Courts recognize two methods

for determining whether to certify a collective action on a conditional basis or

authorize notice to similarly situated employees: the spurious class action Shushan

approach, or the two-step Lusardi approach.” Hernandez v. Helix Energy Solutions

Grp., Inc., No. H-18-1588, 2018 WL 6067293, at *2 (S.D. Tex. Nov. 20, 2018)

(Rosenthal, J.).                   The Fifth Circuit has not determined which method is more

appropriate, but district courts in the Fifth Circuit “have uniformly used [the Lusardi

approach] to determine whether a collective [action] should be certified under the

FLSA.” Johnson v. Big Lots Stores, Inc., No. 04-3201, 2007 WL 5200224, at *3

(E.D. La. Aug. 21, 2007); see also Acevedo v. Allsup’s Convenience Stores, Inc.,


25
            Motion at 2. Plaintiff’s Motion also contains numerous allegations that he and other
            Putative Class Members were required to use pre-filled time sheets that
            underreported their hours worked. See Lobo Decl. ¶¶11-13. Because Plaintiff’s
            proposed class only relates to Defendant’s automatic meal break deduction policy,
            allegations related to inaccurate shift start and end times are not discussed in this
            Order.


                                                       6
P:\ORDERS\11-2019\3934CondCert.docx 200702.1149
        Case 4:19-cv-03934 Document 43 Filed on 07/02/20 in TXSD Page 7 of 23




600 F.3d 516, 519 (5th Cir. 2010) (noting that neither method has been formally

adopted); Sandoz v. Cingular Wireless, 553 F.3d 913, 915 n.2 (5th Cir. 2008)

(observing that most cases proceed using the two-step Lusardi approach).

            “The first step of the Lusardi analysis, the notice stage, requires a minimal

showing by the plaintiff that (1) there is a reasonable basis for crediting the assertions

that aggrieved individuals exist, (2) those aggrieved individuals are similarly

situated to the plaintiff in relevant respects given the claims and defenses asserted,

and (3) those individuals want to opt in to the lawsuit.” Hernandez, 2018 WL

6067293, at *2. In this first step,

            the district court makes a decision—usually based only on the pleadings
            and any affidavits which have been submitted—whether notice of the
            action should be given to potential class members. Because the court
            has minimal evidence, this determination is usually made using a fairly
            lenient standard, and typically results in conditional certification of a
            representative class. If the district court conditionally certifies the
            class, putative class members are given notice and the opportunity to
            opt-in.

Mooney v. Aramco Servs. Co., 54 F.3d 1207, 1213-14 (5th Cir. 1995), overruled on

other grounds by Desert Palace v. Costa, 539 U.S. 90 (2003). Courts do not review

the underlying merits of the action at the notice stage. See McKnight v. D. Hous.,

Inc., 756 F. Supp. 2d 794, 802 (S.D. Tex. 2010). “[T]he sole consequence of

conditional certification is the sending of court-approved written notice to

employees, who in turn become parties to a collective action only by filing written



                                                  7
P:\ORDERS\11-2019\3934CondCert.docx 200702.1149
        Case 4:19-cv-03934 Document 43 Filed on 07/02/20 in TXSD Page 8 of 23




consent with the court.” Shaw v. Jaguar Hydrostatic Testing, LLC, No. 2:15-CV-

363, 2017 WL 3866424, at *3 (S.D. Tex. Sept. 5, 2017).26

            Although motions for conditional certification are subject to a “fairly lenient

standard,” Mooney, 54 F.3d at 1214, court may deny a motion for conditional

certification if the action arises from “circumstances that are personal to the plaintiff,

and not from any generally applicable rule, policy, or practice.” England v. New

Century Fin. Corp., 370 F. Supp. 2d 504, 507 (M.D. La. 2005). A court may modify

an FLSA collective action class definition if the “proposed class action definition

does not encompass only ‘similarly situated’ employees.” Dreyer v. Baker Hughes

Oilfield Operations, Inc., No. H-08-1212, 2008 WL 5204149, at *3 (S.D. Tex. Dec.

11, 2008) (citing Baldridge v. SBC Commc’ns, Inc., 404 F.3d 930, 931–32 (5th Cir.

2005)).




26
            The second, more searching stage of the Lusardi analysis is typically precipitated
            by a motion for decertification by the defendant. “If the claimants are similarly
            situated, the district court allows the representative action to proceed to trial. If the
            claimants are not similarly situated, the district court decertifies the class, and the
            opt-in plaintiffs are dismissed without prejudice.” Mooney, 54 F.3d 1207 at 1214.
            Only at the decertification stage do district courts look to the underlying merits of
            the action. See Nieddu v. Lifetime Fitness, Inc., 977 F. Supp. 2d 686, 690 (S.D. Tex.
            2013).




                                                    8
P:\ORDERS\11-2019\3934CondCert.docx 200702.1149
        Case 4:19-cv-03934 Document 43 Filed on 07/02/20 in TXSD Page 9 of 23




III.        DISCUSSION

            Plaintiff requests that the Court conditionally certify a collective action of

Putative Class Members, approve the sending of notice to Putative Class Members,

and order Defendant to produce Putative Class Members’ contact information.

            A.          Conditional Certification

            Plaintiff argues that conditional certification is proper because he has shown

that (1) other aggrieved individuals exist and were victims of a common policy,

(2) those individuals are similarly situated to Plaintiff in relevant respects given the

claims and defenses asserted, and (3) those individuals want to opt in to this suit.

See Hernandez, 2018 WL 6067293, at *2. Defendant argues that conditional

certification is not appropriate because there is no evidence that any aggrieved

individuals were victims of a common policy, are similarly situated to Plaintiff, and

are likely to opt in to this suit.

                        1.           Whether Other “Aggrieved Individuals” Were Victims of a
                                     Common Policy

            Plaintiff argues that he and other Putative Class Members were victims of a

common policy or practice by Defendant that required them to work uncompensated

meal breaks. In response, Defendant argues that its automatic meal break deduction

policy is not per se unlawful under the FLSA, and it is only the application of that

policy that could potentially result in a violation. Since violations depend on the

application of Defendant’s policy with respect to specific Putative Class Members,

                                                       9
P:\ORDERS\11-2019\3934CondCert.docx 200702.1149
       Case 4:19-cv-03934 Document 43 Filed on 07/02/20 in TXSD Page 10 of 23




Defendant argues that individual issues predominate and collective treatment is

inappropriate.

            Defendant’s employee handbook states:

            Non-exempt employees should clock out when leaving for lunch or
            beginning their lunch break and clock back in when their lunch break
            has ended. A 30-minute lunch break is deducted when the employee is
            unable to clock out and clock back in during lunch. The automatic
            deduction will be adjusted if an employee took a longer lunch or if the
            employee was required to work during lunch and did not receive a 30-
            minute break.27

Plaintiff claims that this policy applied to all Putative Class Members, and that all

Putative Class Members were required to be on call during their meal breaks and, as

a result, regularly took interrupted meal breaks or missed their meal breaks

entirely.28

            The FLSA requires that employees be paid at a rate not less than one-and-a-

half times their regular rates for all hours worked in excess of forty per work week.

29 U.S.C. § 207(a)(1).29 An employer who knows an employee is working overtime

“cannot stand idly by and allow an employee to perform overtime work without


27
            Exhibit D to Plaintiff’s Motion, Sprint Safety’s Employee Handbook, [Doc. # 36-4]
            at 27; see also Exhibit C to Plaintiff’s Motion, Weekly Time Records & Pay
            Statements, [Doc. # 36-3].
28
            Lobo Decl. ¶¶ 15-16.
29
            The Putative Class Members worked 12-hour shifts five to seven days per week.
            Lobo Decl. ¶¶ 7-9. Accordingly, work done on their lunch breaks would be
            considered overtime.


                                                  10
P:\ORDERS\11-2019\3934CondCert.docx 200702.1149
       Case 4:19-cv-03934 Document 43 Filed on 07/02/20 in TXSD Page 11 of 23




proper compensation, even if the employee does not make a claim for the overtime

compensation.” Newton v. City of Henderson, 47 F.3d 746, 748 (5th Cir. 1995).

However, “if the employee fails to notify the employer or deliberately prevents the

employer from acquiring knowledge of the overtime work, the employer’s failure to

pay for the overtime hours is not a violation of § 207.” Id.

            Automatic meal break deductions are not a per se violation of the FLSA.

Lockhart v. Republic Servs., No. SA-18-CA-766-XR, 2020 WL 2308438, at *28

(W.D. Tex. May 8, 2020) (collecting cases). “[T]here is no specific prohibition

against requiring an employee to report having worked in order to receive pay for

time worked.”                    Desilva v. N. Shore-Long Island Jewish Health Sys., Inc., 27

F. Supp. 3d 313, 320–21 (E.D.N.Y. 2014) (citing Kuebel v. Black & Decker Inc.,

643 F.3d 352, 356–57 (2d Cir.2011)). “An employer’s timekeeping policies are

legal as long as they allow for the complete and accurate recording of all time

worked.” Lockhart, 2020 WL 2308438, at *28 (citing Desilva, 27 F. Supp. 3d at

321).

            Accordingly, courts have refused to conditionally certify collective actions

against employers whose “policies and procedures made it at least possible for

employees to receive proper compensation” by amending their time sheets if and




                                                      11
P:\ORDERS\11-2019\3934CondCert.docx 200702.1149
       Case 4:19-cv-03934 Document 43 Filed on 07/02/20 in TXSD Page 12 of 23




when they worked through meal breaks. Desilva, 27 F. Supp. 3d at 320–21.30 On

the other hand, courts have conditionally certified collective actions based on

automatic meal break deductions where employers “routinely ignored or

discouraged the use of time adjustment forms to reverse the automatic deduction.”

Lindberg v. UHS of Lakeside, LLC, 2011 WL 204832 (W.D. Tenn., Jan.21, 2011).31

            Even where employees are not discouraged from amending their time sheets

to correct automatic meal break deductions, courts have conditionally certified

collective actions where employees were expected to be on call during their meal



30
            See also Piazza v. Associated Wholesale Grocers, Inc., No. 17-10289, 2019 WL
            1862645, at *2 (E.D. La. Apr. 25, 2019) (denying conditional certification where
            Plaintiff claimed to be unaware of his ability to correct timesheets but “received a
            copy of the AWG employee manual, and the manual provides that employees must
            notify their managers to correct inaccurate timecards.”); Stepp v. Seton Family of
            Hosps., A-16-CV-1251-RP, 2018 WL 7288767, at *5-*6 (W.D. Tex. Apr. 17, 2018)
            (denying conditional certification of class of nurses subject to automatic meal
            deductions where plaintiff “presented no evidence, nor any serious allegation, that
            nurses are discouraged from cancelling the deduction of any meal break.”) (adopted
            by 2018 WL 7288766); Cason v. Vibra Healthcare, No. 10-10642, 2011 WL
            1659381, at *3 (E.D. Mich. May 3, 2011) (denying conditional certification where
            defendant presented evidence that employees routinely reported missed breaks and
            were compensated for time worked during breaks).
31
            See also Abeldano v. HMG Park Manor of Westchase, LLC, No. CV H-16-1044,
            2016 WL 5848890, at *8 (S.D. Tex. Oct. 6, 2016) (conditionally certifying class of
            workers subject to automatic meal deductions where workers were “scolded,
            reprimanded, or their requests were ignored or otherwise discouraged” if they tried
            to reverse the deductions.); Myers v. Marietta Mem’l Hosp., 201 F. Supp. 3d 884,
            895 (S.D. Ohio 2016) (conditionally certifying a class where plaintiffs alleged “that
            they and other workers were often unable to take meal breaks and were discouraged
            from canceling the automatic deduction when they could not take a break.”).



                                                  12
P:\ORDERS\11-2019\3934CondCert.docx 200702.1149
       Case 4:19-cv-03934 Document 43 Filed on 07/02/20 in TXSD Page 13 of 23




breaks.32 For example, in Colozzi v. St. Joseph's Hospital Health Center, the court

conditionally certified a class of nurses subject to an automatic meal deduction

policy who regularly worked through their lunch breaks. 595 F. Supp. 2d 200, 209

(N.D.N.Y. 2009). The Colozzi court declined to include in the class other hourly

workers subject to the same automatic meal deduction policy because there was no

showing that other hourly workers “need[ed] regularly to work through or during

scheduled meal breaks, without compensation.” Id.33

            Here, although Putative Class Members had the ability to manually correct

their automatic meal break deductions and were not discouraged from doing so, they

were regularly expected to work through or be on call during their meal breaks.34


32
            Corcione v. Methodist Hosp., No. G–14–160, 2014 WL 6388039, at *6-*7 (S.D.
            Tex. Nov. 14, 2014) (“The case law supports conditionally certifying a class of
            employees subject to an automatic meal-break deduction who were required to be
            available for work-related interruptions during those breaks.”); cf. Bernard v. IBP,
            Inc., 154 F.3d 259, 264-65 (5th Cir. 1998) (The “critical question is whether the
            meal period is used predominantly or primarily for the benefit of the employer or
            for the benefit of the employee.”).
33
            See also Ridley v. Regency Vill., Inc., No. CV H-17-974, 2018 WL 1334813, at *8
            (S.D. Tex. Mar. 15, 2018) (finding proposed class of nurses subject to automatic
            meal break deductions were victims of a common policy based on “evidence that
            the nurses were subject to interruption during [their meal] breaks”); Carter v.
            Jackson–Madison Cnty Hosp. Dist., No. 1:10–CV–01155–JDB, 2011 WL 1256625,
            at *7 (W.D. Tenn. Mar. 31, 2011) (conditionally certifying class of employees
            subject to an automatic meal-break deduction policy because employees had to
            respond to “requests by patients, coworkers, and supervisors” during
            uncompensated meal breaks and were thus not fully relieved of their duties).
34
            Lobo Decl. ¶¶ 18-21; Essett Decl. ¶¶ 7-8.



                                                  13
P:\ORDERS\11-2019\3934CondCert.docx 200702.1149
       Case 4:19-cv-03934 Document 43 Filed on 07/02/20 in TXSD Page 14 of 23




Affidavits from Plaintiff and another Putative Class Member confirm that this

practice took place at different job sites under the direction of different supervisors.35

The Court concludes that Plaintiff has shown that the Putative Class Members were

victims of a common policy or practice.

                        2.           Whether Putative Class Members Are Similarly Situated

            Plaintiff argues he has met the second step of the Lusardi test—that “similarly

situated” individuals exist—by demonstrating that all Putative Class members were

subject to an automatic meal break deduction policy regardless of whether they were

able to take a full uninterrupted lunch break and were expected to be on call during

those breaks.36 In response, Defendant argues that Putative Class Members are not

“similarly situated” because each turnaround project was different: Defendant

claims that details of each turnaround project, including the number of Turnaround

Technicians, Project Managers or Supervisors, the size of the project, and the type

of equipment used on the project all affected how and when meal breaks were taken




35
            Plaintiff need not prove at this preliminary stage that this policy was enforced by all
            of Defendant’s supervisors at all of Defendant’s job sites. The exact application of
            this policy is an issue more appropriately dealt with at the “de-certification” stage
            after discovery. See Corcione, 2014 WL 6388039, at *8 (“At this early stage, in a
            motion for conditional certification, it is not appropriate to require the plaintiffs to
            produce evidence sufficient to survive summary judgment or to test the merits
            beyond showing that potential class members are similarly situated.”).
36
            Lobo Decl. ¶¶ 7-11; Essett Decl. ¶¶ 4-8.


                                                       14
P:\ORDERS\11-2019\3934CondCert.docx 200702.1149
       Case 4:19-cv-03934 Document 43 Filed on 07/02/20 in TXSD Page 15 of 23




by Turnaround Technicians and the ease with which a Turnaround Technician could

get relief for a break.

            To satisfy the “similarly situated” standard, a plaintiff must show that the

putative class members are similarly situated “in relevant respects given the claims

and defenses asserted.” Tolentino v. C & J Spec-Rent Servs. Inc., 716 F. Supp. 2d

642, 647 (S.D. Tex. 2010). A plaintiff need not show that class members are

“similarly situated in ‘each and every aspect’ of their employment,” Stein v. Office

Depot, Inc., No. A-19-CV-01100, 2020 WL 3470511, at *4 (W.D. Tex. June 25,

2020) (quoting Tice v. AOC Senior Home Health Corp., 826 F. Supp. 2d 990, 996

(E.D. Tex. 2011)), but must show “some identifiable facts or legal nexus [that] bind

the claims so that hearing the cases together promotes judicial efficiency.”

McKnight v. D. Houston, Inc., 756 F. Supp. 2d 794, 801 (S.D. Tex. 2010).

            “[C]onditional certification is warranted when the putative class members are

all affected by an automatic deduction policy and were subject to interruptions or

actually interrupted on a regular or recurring basis during their meal breaks.”

Corcione, 2014 WL 6388039, at *7; see also Straka v. Methodist Dallas Med. Center

Aux., No. 3:16-CV-2192-B, 2018 WL 1611865, at *5 (N.D. Tex. Apr. 3, 2018)

(“[Plaintiff] has demonstrated a reasonable basis for believing that [defendant’s]

nurses are similarly situated because [defendant’s] policy of not paying its nurses

for being subject to interruption during their meal breaks applies to all of its nurses.


                                                  15
P:\ORDERS\11-2019\3934CondCert.docx 200702.1149
       Case 4:19-cv-03934 Document 43 Filed on 07/02/20 in TXSD Page 16 of 23




[Plaintiff’s] declarations indicate that [defendant] expects its nurses to respond to

patient needs during their meal breaks.”); Abeldano, 2016 WL 5848890, at *8

(“Plaintiffs have shown that putative class members are similarly situated, as they

all have the same position and are subject to the same automatic deduction meal

break policy.”).

            Plaintiff has presented evidence that Defendant automatically deducted meal

breaks from Putative Class Members’ wages. Plaintiff has also shown that he and

other Putative Class Members were expected to be on call during their meal breaks

and were subject to interruptions on a regular or recurring basis.            Although

Defendant has presented controverting evidence, “[a]t this early stage, in a motion

for conditional certification, it is not appropriate to require the plaintiffs to produce

evidence sufficient to survive summary judgment or to test the merits beyond

showing that potential class members are similarly situated.” Corcione, 2014 WL

6388039, at *8; see also Ridley, 2018 WL 1334813, at *8 (“Plaintiffs have presented

evidence that all [class members] were subject to automatic deduction. . . . Plaintiffs

have also presented evidence that the [class members] were subject to interruption

during those breaks. . . . While [defendant] may contest the truth of those allegations,

the court will not yet engage in merit-based arguments.”).

            Furthermore, while Defendant’s evidence shows that Putative Class

Members’ ability to take uninterrupted meal breaks may have varied across job sites,


                                                  16
P:\ORDERS\11-2019\3934CondCert.docx 200702.1149
       Case 4:19-cv-03934 Document 43 Filed on 07/02/20 in TXSD Page 17 of 23




Defendant has not directly controverted Plaintiff’s assertion that Putative Class

Members were expected to be on call during those breaks. See Ridley, 2018 WL

1334813, at *8 n.3 (“[T]o the extent that [defendant] argues that whether the meal

breaks were actually interrupted is an individualized inquiry, it misses the mark. . . .

Plaintiffs assert that regardless of whether a meal break was actually interrupted, the

on-duty nurse was still entitled to compensation because of [defendant’s] policy

requiring nurses to stay on duty during their break. . . . Plaintiffs have a low bar to

show that policy at this stage, and they have met that bar.”).                     Plaintiff has

demonstrated that Putative Class Members are sufficiently “similarly situated” to

satisfy the “lenient standard” applicable at the notice phase. Mooney, 54 F.3d at

1214.37

                        3.           Whether Similarly Situated Individuals Want to Opt In

            Plaintiff argues that he has presented evidence sufficient to show that other

similarly situated individuals would opt in to a collective action against Defendant.


37
            The DOL’s prior investigation and sanction of Defendant for its use of automatic
            meal break deductions also weighs in favor of certification. While DOL
            investigations and determinations are not dispositive as to whether an employer has
            violated the FLSA, Pruneda v. Extreme Drilling & Coil Servs., No. 5:16-CV-091-
            DAE, 2017 WL 3023214, *11 n.6 (W.D. Tex. June 20, 2017) (collecting cases), the
            DOL’s determination that Defendant’s automatic meal break deduction policy
            violated the FLSA in a separate instance involving different work sites and
            supervisors supports a preliminary finding that aggrieved individuals are “similarly
            situated” to Plaintiff in relevant respects. See Exhibit E to Plaintiff’s Motion, U.S.
            DOL Records, Case ID: 1773727, [Doc. # 36-5] at 4.



                                                        17
P:\ORDERS\11-2019\3934CondCert.docx 200702.1149
       Case 4:19-cv-03934 Document 43 Filed on 07/02/20 in TXSD Page 18 of 23




Plaintiff states in his declaration in support of his motion that he “believe[s] that

many other Turnaround Technicians would be interested in making a claim to

recover their unpaid wages if given the opportunity. . . .”38 Plaintiff also supports

his Motion with a declaration by another Putative Class Member who indicates her

desire to participate in this litigation.39 In the alternative, Plaintiff argues that it is

not necessary to present evidence at the conditional certification stage that other

similarly situated individuals want to opt in to the suit. Defendant argues that

Plaintiff must present evidence that other similarly situated individuals want to opt

in to this suit before conditional certification can be granted, and that Plaintiff’s

“self-serving conclusory affidavit” that other individuals want to join the suit is

insufficient.40

            Several courts have held that a plaintiff seeking conditional certification need

not present evidence that other class members are interested in joining the suit.41



38
            Lobo Decl. ¶ 23.
39
            See Essett Decl. ¶ 9 (“Based on my experiences and my conversations with my
            coworkers, I believe there would be others that would want to join this lawsuit if
            they were made aware of it and given an opportunity to join.”).
40
            Defendant’s Response at 19 (internal citations omitted).
41
            See, e.g., Argo v. Precision Drilling Co., LP, No. 4:15-CV-00604, 2015 WL
            9319233, at *1 (S.D. Tex. Dec. 23, 2015); Jones v. Cretic Energy Servs., LLC,
            No. H-15-0051, 2015 WL 8489978, at *4 (S.D. Tex. Dec. 9, 2015); Gibson v.
            NCRC, Inc., No. H-10-1409, 2011 WL 2837506, at *7 (S.D. Tex. July 18, 2011);


                                                  18
P:\ORDERS\11-2019\3934CondCert.docx 200702.1149
       Case 4:19-cv-03934 Document 43 Filed on 07/02/20 in TXSD Page 19 of 23




These courts reason that requiring a plaintiff to demonstrate that others wish to join

a collective action before notice is issued “creates a ‘chicken and egg’ problem,”

Gibson, 2011 WL 2837506, at *7, and is “at odds with the Supreme Court’s

command that the FLSA be liberally construed,” Dreyer, 2008 WL 5204149, at *3.

On the other hand, courts that require a plaintiff to present some evidence that other

employees wish to opt in find that this requirement is “easily satisfied if there is

some evidence that others are likely to want to join the litigation.” Pierce v. Apache

Corp., No. H-18-1803, 2019 WL 338129, at *4 (S.D. Tex. Jan. 28, 2019). However,

those courts “require more than a plaintiff’s self-serving conclusory affidavit that

fails to identify specific individuals that would want to join the suit.” Id.

            The Court need not decide whether a plaintiff must present some evidence

that other employees wish to opt in in order to conditionally certify an FLSA

collective action. Assuming this requirement applies, Plaintiff has met it. Plaintiff

has submitted a declaration by another Putative Class Member that would join a

collective action if certified.42 The Court concludes that Plaintiff has met the

“lenient standard” for conditional certification of the collective action class he

proposes. Mooney, 54 F.3d at 1214.



            Dreyer v. Baker Hughes Oilfield Operators, Inc., No. H-08-1212, 2008 WL
            5204149, at *3 (S.D. Tex. Dec. 11, 2008).
42
            See Essett Decl.


                                                  19
P:\ORDERS\11-2019\3934CondCert.docx 200702.1149
       Case 4:19-cv-03934 Document 43 Filed on 07/02/20 in TXSD Page 20 of 23




            B.          Notice to Class Members

            Plaintiff requests that the Court authorize the dissemination of notice to

Putative Class Members through first class mail, email, and text message. Plaintiff

also requests that the Court authorize the sending of a reminder notice through first

class mail, email and text message. Defendant raises numerous objections to the

form and content of Plaintiff’s proposed notices.                Plaintiff maintains that

Defendant’s objections are meritless, but suggests that the parties first negotiate the

form and contents of the notices among themselves prior to seeking Court approval

of the notices.

            The Court agrees with Plaintiff’s suggestion.43 Plaintiff and Defendant shall

promptly confer in good faith to negotiate the form and content of proposed notices

to Putative Class Members. Plaintiff and Defendant shall file within 21 days of this

Order a status report attaching any agreed proposed notice forms and detailing any

related disagreements.

            C.          Production of Class Members’ Contact Information

            Plaintiff requests that Defendant be ordered to produce the full names, email

addresses, last known mailing addresses, cellular telephone numbers, dates of

employment, location(s) of employment, and positions of all Putative Class

43
            Reference to the Court’s June 29, 2020 Memorandum and Order approving notice
            to class members in Cruz v. 3F et al., No. 4:19-cv-4386, another FLSA collective
            action, may assist the parties in their negotiations.


                                                  20
P:\ORDERS\11-2019\3934CondCert.docx 200702.1149
       Case 4:19-cv-03934 Document 43 Filed on 07/02/20 in TXSD Page 21 of 23




Members.                Defendant does not directly respond to Plaintiff’s request for this

information, but opposes Plaintiff’s request that notice be given by text message.

            Names, addresses, email addresses, dates and locations of employment of

potential plaintiffs are routinely ordered to be produced in FLSA collective actions

to facilitate notice. See, e.g., Garcia v. TWC Admin., LLC, No. SA:14–CV–985–

DAE, 2015 WL 1737932, at *4 (W.D. Tex. Apr. 16, 2015). However, courts

frequently limit the production or use of potential class members’ telephone numbers

due to the “highly private and sensitive nature of this information.” Page v. Nova

Healthcare Mgmt., LLP, No. H–12–2093, 2013 WL 4782749, at *7 (S.D. Tex.

Sept. 6, 2013).44

            The Court concludes that Defendant’s production of Putative Class Members’

names, email addresses, last known mailing addresses, dates of employment as

Turnaround Technicians, and job sites at which they worked as Turnaround



44
            See also Diaz v. USA Professional Labor, LLC, No. 18-6580-WBV-KWR, 2019
            WL 5725062, at *3 (E.D. La. Nov. 5, 2019) (ordering disclosure of potential class
            members’ phone numbers because “[t]he Court finds that this is a case in which it
            may be especially difficult to give potential class members notice.”); Nabarrette v.
            Propetro Svcs., Inc., No. MO:15-CV-00211-RAJ, 2016 WL 7616717, at *8 (W.D.
            Tex. Apr. 4, 2016) (“telephone numbers shall be used only to verify addresses or e-
            mail addresses for potential opt-in plaintiffs.”); Page v. Crescent Directional
            Drilling, L.P., No. 5:15-CV-193-RP, 2015 WL 12660425, at *4 (W.D. Tex. Dec.
            10, 2015) (ordering production of potential class members’ phone numbers but
            requiring that plaintiff “only call potential class members once” and “hew directly
            to the script to be agreed upon, in good faith, by Defendant and Plaintiff” when
            calling potential class members).


                                                  21
P:\ORDERS\11-2019\3934CondCert.docx 200702.1149
       Case 4:19-cv-03934 Document 43 Filed on 07/02/20 in TXSD Page 22 of 23




Technicians in this case is appropriate. Plaintiff may use this contact information

solely to deliver notice as agreed by the parties or authorized by the Court. The

Court declines to order at this stage the production of Putative Class Members’ cell

phone numbers. Plaintiff may request Putative Class Members’ cell phone numbers

at a later date if the Court orders dissemination of notice by text message.

IV.         CONCLUSION

            For the foregoing reasons, it is hereby

            ORDERED that Plaintiff’s Motion is GRANTED in part and denied in

part. The Court conditionally certifies a collective action class of:

            All Turnaround Technicians who were subject to Sprint Safety’s
            automatic meal break deduction within the last three years

It is further

            ORDERED that the parties must file within twenty one (21) days of this

Order a status report attaching any agreed proposed notice forms and setting forth

the parties’ respective positions on any notice-related disputes. It is further

            ORDERED that Defendant must produce to Plaintiff within fourteen (14)

days of this Order the names, email addresses, last known mailing addresses, dates

of employment as Turnaround Technicians, and location(s) of employment of all

Putative Class Members. It is further

            ORDERED that the status conference scheduled for August 4, 2020 is

RESCHEDULED to October 13, 2020 at 1:00 p.m.

                                                  22
P:\ORDERS\11-2019\3934CondCert.docx 200702.1149
       Case 4:19-cv-03934 Document 43 Filed on 07/02/20 in TXSD Page 23 of 23




            SIGNED at Houston, Texas, this 2nd day of July, 2020.




                                                           NAN Y F. ATLAS
                                                  SENIOR UNI   STATES DISTRICT JUDGE




                                                     23
P:\ORDERS\11-2019\3934CondCert.docx 200702.1149
